Citation Nr: 1738494	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  06-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension or allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1967 to April 1971 and from December 1972 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2010, the Veteran testified at a hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. 

In March 2011, the Board denied this claim. The Veteran appealed that decision and in September 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board. The Board in turn remanded this case in May 2013, November 2014, and January 2017 for further development, to include obtaining adequate medical opinion. 


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea is the result of his service-connected allergic rhinitis.

CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Given the fully favorable decision on the matter of service connection for sleep apnea contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to that issue constitutes harmless error.

II. Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Analysis

On review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for obstructive sleep apnea on a secondary basis are met. 

There is no dispute that the Veteran currently has obstructive sleep apnea. See May 2013 VA examination. 

One of the Veteran's contentions is that his sleep apnea is etiologically related to his service-connected allergic-rhinitis. The Veteran's wife and daughter have submitted statements on his behalf. His wife relayed that she has witnessed the Veteran's sleep habits since September 1976 and noticed a slow and gradual worsening. She reported that the Veteran has complained of sore throats, trouble breathing at night, and feeling tired in the morning and throughout the day. The Veteran's daughter relayed that she had observed the Veteran snoring loudly from August 1980 to August 1988. She noted that he would often gasp for air, which would eventually wake him up. The Board finds the statements of the Veteran's wife and daughter to be credible.

The Veteran reported frequent trouble sleeping during service examinations in January 1971, November 1972, December 1975, and May 1991. In physician's summaries it was noted that the cause of the trouble sleeping was unknown (1971), the Veteran has occasional insomnia (1972), trouble sleeping began in high school (1975), and that trouble sleeping began in 1970 and was associated with sinusitis (1991). The Veteran made several complaints regarding sinusitis during service. 

An August 2017 private opinion letter from Dr. M. reflects that the Veteran's OSA was present during active military service. Dr. M states that while weight gain is a significant risk factor for the development and/or progression of OSA, it is well established that allergic rhinitis/ chronic sinus disease most likely than not contributes to the development of OSA. He notes that allergic rhinitis is a contributing risk factor for the development of snoring and OSA. He concludes that the Veteran's chronic allergic rhinitis/sinusitis significantly impacted the Veteran's sleepiness and therefore led to the development of OSA. The Board finds that Dr. M's opinion is highly probative as it is supported by a clear rationale, and it discussed the Veteran's medical history record.  

Although the VA examiner provided an unfavorable opinion, the Board affords it relatively little probative weight. In June 2012, the Board remanded this case, in part, so that a VA medical opinion could be provided to address whether the Veteran's sleep apnea was related to his hypertension or allergic rhinitis. Subsequently, an examination and opinion was provided in May 2013. With respect to the question as to whether the Veteran's sleep apnea was related to military service, the examiner commented that it could not be resolved without resort to speculation, as there were many possible causes for the Veteran's symptoms of snoring, trouble breathing, and daytime fatigue. The Board found the examiner's opinion to be inadequate and remanded the case for an addendum opinion from the same examiner. 

In a January 2015 addendum opinion, the examiner appeared to indicate that the Veteran had problems sleeping prior to service and that his inservice manifestations were not OSA, which was diagnosed many years later. However, the examiner inconsistently indicated that the OSA, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness." The Board found this addendum opinion to be inadequate as it contains conflicting statements since the OSA cannot both have been pre-existing before service and alternatively have a post-service inception. Accordingly, in January 2017, the Board remanded this case for a clarifying addendum opinion from the same VA examiner. 
 
In a March 2017 addendum opinion, the examiner opined that the Veteran's OSA was less likely than not caused by or incurred in service, or proximately due to, or the result, of the Veteran's service connected hypertension and rhinitis. She continued to provide conflicting statements regarding the date of onset of OSA when discussing direct service connection.  She also provided a negative opinion regarding secondary service connection, reasoning that OSA impacts the oropharynx, while allergic rhinitis impacts the nasal passages.  In support of her opinion, however, she stressed the formal date of diagnosis of OSA in 2003, and despite broad statements of consideration, did not adequately discuss or weigh competent and credible lay statements regarding long-standing in-service symptomatology.

Given these inconsistent rationales, the Board affords little probative weight to the VA examiner's opinion. 

Accordingly, as the positive private opinion of Dr. M is afforded great weight and the negative VA opinion is afforded little weight, the preponderance of the evidence is found to favor the Veteran's claim and service connection for OSA is warranted.

In light of this grant of service connection on a secondary basis, a discussion as to whether service connection is warranted for sleep apnea on a direct basis is not necessary.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


